Citation Nr: 0510632	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
ankle disorder.

2.  Entitlement to service connection for a bilateral 
foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant had service in the Alabama National 
Guard from May 1980 to October 1982 and the California 
National Guard from May 1980 to May 1986, with periods 
of active duty for training (ACDUTRA) and inactive 
duty training.  Her ACDUTRA dates include basic 
training in 1980 (exact dates are unverified), April 
28 to June7, 1983, April 13 April 27, 1985, and May 6 
to May 28, 1986.

This appeal arises from October 1996 and later rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) 
for favorable resolution.

In June 1999, the Board remanded the case to the RO 
for additional development.  In July 2002, the Board 
undertook additional development.  Subsequently, the 
regulation authorizing the Board to develop evidence 
was invalidated.  Therefore, in October 2003, the 
Board remanded the case to the Appeals Management 
Center (AMC).  The AMC undertook additional 
development and VA reexamined the veteran.  

In January 2005 the RO granted service connection for 
a low back disorder.  This represents a complete grant 
of the benefit sought.  Thus the issue of service 
connection for a back disorder is no longer before the 
Board for appellate consideration.



FINDINGS OF FACT

1.  Any current bilateral ankle disorder is not of 
service origin or related to any incident inservice.  

2.  The bilateral foot disorder is not of service 
origin or related to any incident inservice.  

CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. 
§§ 101, 1131 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  A bilateral foot disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. 
§§ 101, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp 2004).  This law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  
The new law also enhances VA's duty to notify a 
claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2004).

In a decision issued on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental 
to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for 
response.  With respect to Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, West Supp. 
2004 contains amendments to 38 U.S.C. §§ 5102 and 5103 
that clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice 
period.  

The record reflects that VA has made reasonable 
efforts to notify the veteran of the information and 
evidence needed to substantiate her claims.  The 
veteran was provided copies of the pertinent rating 
decisions, a statement of the case, supplemental 
statements of the case, and a VCAA notice letter sent 
in May 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well 
as the reasons for the determination made regarding 
his claim.  By way of these documents, the veteran was 
also specifically informed of the cumulative evidence 
already having been previously provided to VA or 
obtained by VA on his behalf.  The veteran was also 
specifically informed of the cumulative evidence 
already having been previously provided to VA or 
obtained by VA and of what evidence VA would obtain.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to 
assist in obtaining any relevant evidence available to 
substantiate the claims.  VA examination reports are 
associated with the claims file.  All identified 
evidence has been accounted for and the veteran has 
submitted written argument.  The Board notes that the 
RO has attempted unsuccessfully to obtain any 
additional National Guard records.  The Board finds 
that any additional development in this area would be 
unproductive.

The record shows that VA notified the veteran of the 
VCAA subsequent to the appealed rating action in 
violation of the VCAA and the veteran was not 
specifically informed to furnish copies of evidence in 
his possession pertinent to his claim which have not 
been previously submitted as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by 
this defect.  

In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, any error in the 
implementation of the VCAA is deemed to be harmless 
error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of 
this appeal at this juncture poses no risk of unfair 
prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect 
that she was examined in May 1980 and found to be in 
good health.  

A DA (Department of the Army) Form 2173, dated July 7, 
1980, reflects that the veteran passed out after 
falling down a hill.  The veteran hit her head on 
pavement.  Injury to back and feet were noted.  These 
injuries were determined to be in the line of duty.  

The veteran underwent a National Guard examination in 
April 1983, at which time she checked "no" to any 
history of swollen or painful joints, bone, joint, or 
other deformity, lameness, or foot trouble, and 
stated, "I am in good health."  The April 1983 
medical examination clinically evaluated the feet and 
lower extremities as normal.  

The veteran filed an original claim for VA benefits in 
July 1996.  She reported that her feet and ankles had 
been twisted during basic training in 1980.

In August 1996, the veteran reported bilateral foot 
pain that began during basic training after she fell.  
She submitted a November 1994 private podiatry report 
that reflects recent right bunionectomy.  

In August 1996, the National Personnel Records Center 
(NPRC) reported that all available SMRs had been sent 
to the RO.  

VA examined the veteran's feet in September 1996.  X-
rays showed right metatarsal surgery with two screws 
in place.  The left foot had minimal hallus valgus 
deformity of the 1st metatarsal phalangeal joint.  
During the examination, the veteran reported a fall 
during basic training after which she was on crutches 
for a month.  Her foot pains persisted until a 1994 
metatarsotomy of the right foot.  Currently, her main 
complaint was left hallux valgus with a painful left 
1st metatarsal phalangeal joint.  The physician found 
3rd degree bilateral pes planus with bulging of the 
medial instep borders.  The forefeet were pliable.  
The veteran was able to rock forward and backward 
without apparent discomfort.  Left moderate hallux 
valgus, or bunion formation, was noted.  On the right 
there was a 2 1/2-inch metatarsotomy scar with excellent 
result and reduction of the bunion.  Bilateral ankle 
range of motion was full and painless.  The diagnoses 
were bilateral 3rd degree pes planus, right 
postoperative metatarsotomy, left hallux valgus, and 
ankle disorder not found.  

In May 1998, the veteran submitted VA outpatient 
treatment reports and private medical records covering 
a period of treatment from 1991 to 1998.  These 
records show that the veteran underwent surgery on her 
left foot in June and July 1997.  

In July 1998, NPRC reported that all available SMRs 
had been sent to the RO.  NPRC confirmed National 
Guard service from May 1980 to May 1986. 

In August 1998, the veteran again reported that no 
additional private medical records were found.  In her 
September 1998 substantive appeal, she reported 
continuous pain since the injuries.  

In December 1998, the veteran testified before the 
undersigned Veterans Law Judge that she injured her 
ankles and feet while running during basic training.  
Both feet swelled and she was on crutches for three 
weeks.  She testified that the injuries were treated 
with ice and hot soaks.  Later, during AIT (advanced 
individual training), she was on a medical profile for 
her entire 8 weeks of training.  She recalled that the 
first bunion appeared in 1982 and it became painful in 
1984.  She recalled that symptoms of flat feet existed 
prior to active service.  She testified that periodic 
ankle swelling occurred.  

In June 1999, the Board remanded the case for an 
additional search for records.

Subsequently, received were private medical records 
covering treatment from 1983 to 1998.  These records 
show that the veteran was treated for back complaints 
in August 1983.  At that time the veteran that the 
veteran reported a 1980 fall in "base" training.  She 
indicated that both feet were swollen and she was put 
on crutches for three weeks.  She was seen again in 
June1986 for back complaints.  A March 1998 report 
attributes right foot numbness and pain to right-sided 
sciatica.  

Subsequently received VA outpatient treatment reports 
reflect that the veteran underwent a left bunionectomy 
in July 1997.

The appellant underwent a VA orthopedic compensation 
examination in July 2004.  The examiner noted the 
claims file had been reviewed.  The appellant reported 
ankle and foot injuries during basic training and 
noted that foot pain increased over the years.  X-rays 
of the ankles and feet showed post surgical changes 
and metal screws, bilaterally.  The assessments were 
status post bilateral bunionectomy with two screw 
fixations; bilateral hallux valgus; flexible bilateral 
pes planus; and, bilateral gastrocnemius equinus.  

The examiner noted that hallux valgus was commonly 
associated with pes planus.  The examiner further 
pointed out that during a 1983 examination, the 
service record was negative for any pes planus, 
bunion, or ankle problem, and noted especially that 
the veteran denied any foot problem at that time.  It 
was noted that pes planus and bunions were recorded in 
1994 and concluded that any aggravation of a 
preexisting condition occurred sometime after 1983.  
The examiner opined that any chronic disability of the 
ankles and feet was not related to the 1980 injury and 
that any preexisting deformity was not aggravated 
beyond its normal progression during National Guard 
service.  

Analysis

Service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active duty or ACDUTRA, or for 
disability resulting from injury incurred during a 
period of inactive duty training (INACDUTRA). 38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

An appellant is presumed to be in sound condition, 
except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that 
an injury or disease existed prior to service and was 
not aggravated by service. 38 U.S.C.A. § 1111.  The 
burden is on the Government to rebut the presumption 
of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder 
existed prior to service, and was not aggravated in 
service. VAOPGCPREC 3-2003 (holding, in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 
1111 to the extent that it states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that the disease or injury 
existed prior to service).

A pre-existing injury or disease will be considered to 
have been aggravated by active service, where there is 
an increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during 
service. 38 C.F.R. § 3.306(b).  

Once the evidence has been assembled, the Board 
assesses the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits 
of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence 
in order to prevail.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Lay statements are considered competent evidence with 
regard to descriptions of symptoms of disease or 
disability or an injury, such as the onset of ankle 
swelling.  However, when the determinative issue 
involves a question of medical diagnosis or causation, 
as here, only individuals possessing specialized 
training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The available service medical records show that during 
basic training in July 1980, the appellant did sustain 
injuries to her back and feet.  No specific reference 
was made to the ankles.  However, the National Guard 
examination in April 1983, showed no history, 
complaints or abnormalities involving the feet or 
ankles.  The first post injury clinical evidence of 
problems relating to the feet and ankles following the 
inservice injury was in the early 1990s, several years 
following the appellant's discharged from National 
Guard service.  Additionally, a VA examiner in June 
2004 stated that any chronic disability of the ankles 
and feet was not related to the 1980 injury and that 
any preexisting deformity was not aggravated beyond 
its normal progression during National Guard service.  

After reviewing record the Board finds that any 
current disability of the feet and ankles is unrelated 
to her service in the National Guard.  

Because the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Entitlement to service connection for 
a bilateral ankle disorder and for a bilateral foot 
disorder is not warranted.  


ORDER

1.  Entitlement to service connection for a bilateral 
ankle disorder is denied.

2.  Entitlement to service connection for a bilateral 
foot disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


